Citation Nr: 1611166	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  04-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C § 1151 for dental residuals associated with radiation treatment for thyroid cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most previously before the Board in May 2009.


FINDING OF FACT

The evidence is in equipoise regarding whether a reasonable person in similar circumstances would have proceeded with the thyroid cancer radiation treatment even informed of the risk of dental disability.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for dental residuals have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014). 

To obtain compensation, a claimant must show: (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2015).  Whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2015).

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2015).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2015).

The Veteran asserts that he has additional dental disability as a result of VA radiation treatment in November 2005 for a service-connected thyroid disability.  The Veteran has indicated that about three to four weeks after the radiation treatment he began noticing that his teeth were breaking.  He stated that the majority of his teeth broke off within the first six to nine months following a 2005 thyroid surgery.

To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the medical treatment upon which the claim is based to his condition after that treatment.

Records such as the June 2011 VA examination have shown, without contradiction, that subsequent to November 2005 VA radiation treatment, the Veteran became partially dentate, and that the remaining teeth contained caries.

As to the Veteran's dental disabilities, a January 2009 private dentist, a February 2009 private endocrinologist, and a June 2011 VA physician assistant (in an October 2011 addendum) concluded in varying degrees that the Veteran's dental disabilities were caused or were likely caused by the November 2005 VA radiation therapy.

There are various ways to meet the proximate causation requirement of section 1151(a)(1)(A): (i) show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) show that VA furnished medical treatment without informed consent, or (iii) show that the additional disability was caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(1-2) (2015).

The Board finds that the Veteran's additional dental disability was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  No medical opinion of record has indicated that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when VA provided the Veteran with radiation therapy in November 2005.

With regard to reasonable foreseeability, merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed those risks.  That means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive. Notwithstanding any informed consent document of record, the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a particular case.  Schertz v. Shinseki, 26 Vet. App. 362 (2013) .

In December 2007, a VA Occupational Medicine physician stated that dental pathology was a well-known expected complication of the type of radiation therapy received by the Veteran, and the Veteran's dental residuals from radiation therapy did not represent any negligence or lack of proper skill or care on VA's part.  While the December 2007 VA physician stated that it appeared that the risks were explained to the Veteran and that dental residuals was one of them, the December 2007 VA physician was unable to find a consent form related to the November 2005 VA radiation treatment.  

While the December 2007 VA physician has essentially indicated that the Veteran was advised of risks associated with the November 2005 radiation treatment prior to receiving it, the December 2007 VA physician acknowledge an inability to find a consent form related to the November 2005 VA radiation treatment.  Further, the Veteran has indicated, such as in an August 2010 statement and in May 2009 Board hearing testimony, that he never signed a consent form in connection with the radiation treatment and was not informed, either in writing or verbally, that he was at risk of dental disability associated with radiation treatment.  

The Board notes that no consent form from the November 2005 radiation treatment is associated with the claims file, despite being one of the items requested in the remand for development in May 2009.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express, given orally or in writing, or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion. The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke consent at any time.  38 C.F.R. § 17.32(c) (2015).

The presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  When there is a dispute concerning what information a doctor provided to the patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  A factual finding must be made by the Board in the first instance based on all of the evidence in the record.  McNair v. Shinseki, 25 Vet. App. 98 (2011).  

In this case, a VA physician has essentially indicated that the risks of the Veteran's radiation therapy were discussed with the Veteran.  No actual consent form concerning the November 2005 radiation therapy is available for review.

The Board finds that the Veteran is competent to report that he was not informed about the potential risks, or more specifically the risk of incurring a dental disability due to radiation therapy, as that involves first-hand knowledge that would have been conveyed directly to him.  There is no other competent evidence in the claims file to suggest that possible dental disabilities was discussed with the Veteran prior to the November 2005 radiation treatment.  Thus, resolving all doubt in favor of the Veteran, the Board finds that it is at least as likely as not that prior to the November 2005 radiation treatment, the Veteran was not directly informed by a VA health care provider about the potential risk of dental disability.

Failure to provide information to a patient about a potential adverse effect, does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then that is a minor, immaterial deviation from the informed consent requirements and will not defeat a finding of informed consent.  The Board must not only look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment.  The Board is to consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair v. Shinseki, 25 Vet. App. 98 (2011).

The Board finds that the evidence is in equipoise regarding whether a reasonable person would have proceeded with the treatment even if they had known about the loss of teeth being a potential complication.  The Board notes that the Veteran had apparently functioning teeth prior to the November 2005 radiation therapy.  He appears to have lost or suffered significant dental damage subsequent to the treatment.  While it is not entirely clear in this case what would have resulted if the Veteran had not undergone radiation therapy in November 2005, a reasonable person faced with significant loss of teeth might not have proceeded with the radiation treatment.  The significant loss of teeth and dental functioning cannot be characterized as a minor irritant in this case.

Therefore, entitlement to compensation under the provisions of 38 U.S.C § 1151 for dental residuals associated with radiation treatment for thyroid cancer is warranted.

he Board observes in passing that even if a consent form were to be obtained in this case, the March 2009 physician, while stating that the Veteran's dental disabilities were likely caused by the November 2005 VA radiation therapy, went on to indicate that residual disability "must be rare."  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the additional dental disability is the result of VA treatment was not reasonably foreseeable as the evidence does not demonstrate informed consent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C § 1151 for dental residuals associated with radiation treatment for thyroid cancer is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


